Title: From George Washington to James Hendricks, 15 September 1781
From: Washington, George
To: Hendricks, James


                  
                     sir
                     Hd Quarters Williamsburg, 15th Septemr 1781
                  
                  The Army here have already experienced a Want of Provisions, especially of the Bread kind—& I fear that they will be in Danger of greater Distress when the whole Force I expect is assembled, unless the most vigorous Measures are taken to prevent it—I have therefore to request in the most earnest Terms that you will use every Effort in your Power to send down all the Flour within your Reach in the most expeditious manner—The Bay is now entirely secured by the Fleet—& no Danger is to be feared on the Water, so long as they remain—procure & load all the Craft you can without the least Delay—& send them to James River, or the nearest Place to the point of our Operations.
                  I beg you will also communicate the Subject of this Letter to the Q. Master at George Town; where I am told there is a large Quantity of Flour—which should be immediately used—and urge him to forward what is in his Town, without the loss of a Moment.  I am sir Your most Obt 
                  
                     G.W.
                  
               